UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2203


BUSINESS LOAN EXPRESS, LLC,

                                                 Plaintiff - Appellee,

          versus


HEKYONG PAK,

                                                Defendant - Appellant,


          and


H&K FAMILY TRUST, LLC,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-04-634-JFM)


Submitted:   January 27, 2005               Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hekyong Pak, Appellant Pro Se. Joel S. Aronson, RIDBERG, PRESS &
SHERBILL LLP, Bethesda, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Hekyong Pak appeals the district court’s order entering

judgment in favor of Business Loan Express, LLC, for $200,000 and

declaring the transfer of property known as 29 W. North Ave.,

Baltimore, Maryland, from Hosurl and Kyuryon Pak to H&K Family

Trust, LLC, null and void.     Pak also appeals from the district

court’s order denying her motion to reconsider.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Bus. Loan

Express v. Pak, No. CA-04-634-JFM (D. Md. July 9, 2004 & Aug. 23,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -